DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 06/17/2022 is acknowledged.  Claims 1-19 are pending.  Claims 2-5 are withdrawn.  

Drawings
The drawings were received on 06/17/2022.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cleaning part, cleaning member, air spray unit, heating unit, and scraper unit in claim 1; and cleaning unit, cleaning liquid spray unit in claim 2; moving member in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification the above-mentioned limitations are interpreted to include the following structures, and equivalents thereof: cleaning part: roller; cleaning member: fabric or cloth; air spray unit: nozzle; heating unit: heater; scraper unit: scraper; cleaning unit; roller; cleaning liquid spray unit: nozzle; and moving member; any structure that can be used to move a pad holder and a scraper unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207857414 to Hefei Guoxuan High Tech Power Energy Co Ltd. (“Hefei”, and note the translation mailed 03/18/2022) in view of US 2013/0068121 to Claeys (“Claeys”).
Regarding claim 1, Hefei teaches a roller cleaning apparatus useful for cleaning an electrode rolling roll by removing contaminants from the electrode rolling roll (paragraphs [0002], [0016] – [0020], and translation, abstract, page 1, “Background technology” section, and note Fig. 1, ref. 1 and 16, and page 4, paragraph beginning “The nozzle” through paragraph beginning “The utility”), the apparatus comprising: a cleaning part (ref. 6) configured to bring the rolling roll into contact with a cleaning member (ref. 9) to thereby clean the rolling roll; an air spray unit (ref. 10) configured to spray air to the rolling roll; and a scraper unit (ref. 12, 13 and 14) configured to mechanically remove cleaning liquid and foreign substances attached to the rolling roll.  
Hefei does not explicitly teach the apparatus comprising a heating unit configured to dry the rolling roll by applying heat to the rolling roll.  Claeys teaches a cylinder cleaning system (abstract) and discloses that compressed air may be heated (para [0099]), suggesting a heater, which is disclosed as advantageously effective for drying (para [0099]).  Note that Hefei discloses using a cleaning liquid spray unit (ref. 11) to spray the roller with a cleaning liquid (note Fig. 1, paragraph 18, and translation, page 4, first full paragraph, alcohol).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hefei apparatus in view of Claeys wherein it includes a heating unit configured to dry the rolling roll by applying heat to the rolling roll, with a reasonable expectation of success, in order to enhancing drying of the rolling roll via removal of the cleaning liquid, preparing the rolling role for further treatment or use.
Regarding claim 7, Hefei/Claeys discloses an apparatus wherein the scraper unit is located between the cleaning part and an air spray unit (Hefei, note Fig. 1, note ref. 6, 12, 13, 14 and 10).  
Regarding claim 8, Hefei/Claeys discloses the heating unit as advantageously enhancing drying of the rolling roll via removal of a cleaning liquid (translation, page 5, first paragraph), but does not explicitly teach the apparatus wherein the scraper unit is positioned next to the heating unit.  The skilled artisan would have found it obvious to modify the Hefei/Claeys apparatus wherein the scraper unit is positioned next to the heating unit, with a reasonable expectation of success, so that the heating unit can be used with the scraper unit for removal of liquid.  Also note MPEP 2144.04(VI)(C).   
Regarding claim 10, Hefei/Claeys discloses an apparatus wherein two or more scraper units are installed within the apparatus (Hefei, note Fig. 1, note ref. 12, 13 and 14).  Also note MPEP 2144.04(VI)(B).
Regarding claim 14, Hefei/Claeys discloses the heating unit as advantageously enhancing drying of the rolling roll via removal of a cleaning liquid (translation, page 5, first paragraph), but does not explicitly teach the apparatus wherein the air spray unit is located next to the heating unit.  The skilled artisan would have found it obvious to modify the Hefei/Claeys apparatus wherein the air spray unit is located next to the heating unit, with a reasonable expectation of success, so that the air spray unit can be used with the scraper unit for removal of liquid.  Also note MPEP 2144.04(VI)(C).   
Regarding claim 15, Hefei/Claeys disclose a foreign material collection container (Hefei, ref. 4, translation, page 3, last paragraph) and an upper roll and a lower roller constituting the rolling roll (Hefei, Fig. 1, ref. 1), but do not explicitly teach the apparatus wherein the foreign material collection container is located below an upper roll and a lower roll constituting the rolling roll.  Rearranging the position of the collection container in order to effectively collect the foreign material would have been an obvious matter of design choice.  Note MPEP 2144.04(VI)(C).  Also note that the present specification discloses the placement of a foreign matter collection container above the lower roller and neither above nor below the upper roller (present specification, Fig. 4, ref. 250).

Regarding claim 16, Hefei teaches a method for cleaning an electrode rolling roll by removing contaminants from the electrode rolling roll (paragraphs [0002], [0016] – [0020], and translation, abstract, page 1, “Background technology” section, and note Fig. 1, ref. 1 and 16, and page 4, paragraph beginning “The nozzle” through paragraph beginning “The utility”), the method comprising: performing cleaning preparation by spraying cleaning liquid and using a cleaning member (note Fig. 1, paragraph 18, and translation, page 4, first full paragraph, alcohol); a cleaning by bringing the cleaning member into contact with the rolling roll to thereby clean a surface of the rolling roll (note Fig. 1, ref. 1 and 9); scraping off foreign materials and cleaning liquid remaining on the surface of the rolling roll (translation, page 4, paragraph beginning “The utility”, and not ref. 12, 13 and 14); and spraying gas on the surface of the rolling roll (translation, page 3, paragraph beginning “The utility”, and note ref. 10).
Hefei does not explicitly teach drying the rolling roll by applying heat to the rolling roll.  Claeys teaches a method of cleaning a cylinder (abstract) and discloses drying the cylinder by applying heat to the cylinder (para [0099]), which is disclosed as advantageously effective for drying (para [0099]).  Note that Hefei discloses using a cleaning liquid spray unit (ref. 11) to spray the roller with a cleaning liquid (note Fig. 1, paragraph 18, and translation, page 4, first full paragraph, alcohol).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Hefei method in view of Claeys wherein it includes drying the rolling roll by applying heat to the rolling roll, with a reasonable expectation of success, in order to enhancing drying of the rolling roll via removal of the cleaning liquid, preparing the rolling role for further treatment or use.
Hefei does not explicitly teach spraying the cleaning liquid on the cleaning member; and the sprayed gas comprises air.  Instead, Hefei gets the cleaning liquid onto the cleaning member by spraying the cleaning solution directly onto the rolling roll and rotating the rotating roll across the cleaning member (note Fig. 1, ref. 1, 9 and 11).  However, spraying cleaning liquid on a cleaning member was known in the art (see, e.g., Claeys at, inter alia, para [0089]).  Moreover, when cleaning an article with a cleaning member and a cleaning liquid, there are only two possibilities: first placing the cleaning liquid onto the cleaning member or first placing the cleaning liquid directly onto the article to be cleaned, and a person of ordinary skill in the art would have found it obvious to try the Hefei method wherein the cleaning liquid is sprayed on the cleaning member, with predictable results.  Further, the skilled artisan would have found it obvious to modify the Hefei method wherein the sprayed gas is air since air is abundant, widely available and inexpensive. 
Regarding claim 17, Hefei/Claeys does not explicitly disclose the method wherein the scraping is performed after the heating step.  However, there are only three possibilities: scraping after heating, scraping before heating, and scraping while heating.  The skilled artisan would have found it obvious to try the Hefei/Claeys method wherein the scraping is performed after the heating step, with predictable results, through routine experimentation.
Regarding claim 18, Hefei/Claeys discloses a method wherein the scraping is performed twice between the cleaning and the air spraying (Hefei, Fig. 1, note three scrapers ref. 12, 13 and 14), but does not explicitly teach the scraping is after the heating.  However, there are only three possibilities: scraping after heating, scraping before heating, and scraping while heating.  The skilled artisan would have found it obvious to try the Hefei/Claeys method wherein the scraping is performed after the heating step, with predictable results, through routine experimentation.
Regarding claim 19, Hefei/Claeys does not explicitly disclose the method wherein the air spraying is performed after the heating.  However, there are only three possibilities: air spraying after heating, air spraying before heating, and air spraying while heating.  The skilled artisan would have found it obvious to try the Hefei/Claeys method wherein the air spraying is performed after the heating, with predictable results, through routine experimentation.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207857414 to Hefei Guoxuan High Tech Power Energy Co Ltd. (“Hefei”, and note the translation mailed 03/18/2022) in view of US 2013/0068121 to Claeys (“Claeys”) and in further view of KR 101525060 to Posco (“Posco”, and note the translation mailed 03/18/2022).
Regarding claim 6, Hefei and Claeys do not explicitly teach the apparatus wherein the scraper unit comprises: a scraping pad having a tip portion formed therein adapted to contact the surface of the rolling roll to thereby scrape off foreign materials attached to the surface of the rolling roll; a moving rail configured to provide a path for reciprocating the scraper unit in a front-rear direction; and a body unit having a moving member configured to move a pad holder and the scraper unit adapted to fix the scraping pad along the moving rail, at an external side, and having a motor configured to provide power for driving the moving member, at an inside.  Posco teaches an apparatus for cleaning a rolling roll (translation, abstract) including a scraping pad having a tip portion (Fig. 3, ref. 310, incl. ref. 311 and 312, translation, paragraph bridging pages 3 and 4) mounted on a moving rail to provide a path for reciprocating the scraper in a front-rear direction (ref. 321, translation, page 4, paragraph beginning “The second driving member”) and a body unit having a moving member to move the pad and the scraper (ref. 322 and 312, translation, paragraph bridging pages 3 and 4)  and a motor for driving the moving member (ref. 320, incl. ref. 323, translation, page 4, first full paragraph), which is disclosed as advantageously effective at removing dull marks (translation, page 1, paragraph beginning “The present invention”).  When faced with the need for removing dull marks, it would have been obvious to modify the Hefei/Claeys apparatus in view of Posco, wherein the scraper unit comprises: a scraping pad having a tip portion formed therein adapted to contact the surface of the rolling roll to thereby scrape off foreign materials attached to the surface of the rolling roll; a moving rail configured to provide a path for reciprocating the scraper unit in a front-rear direction; and a body unit having a moving member configured to move a pad holder and the scraper unit adapted to fix the scraping pad along the moving rail, at an external side, and having a motor configured to provide power for driving the moving member, at an inside, with a reasonable expectation of success, since it is disclosed as effective for removing dull marks.
Regarding claim 9, Hefei/Claeys/Posco discloses an apparatus wherein the tip portion is V-shaped, U-shaped or " I__I"-shaped (Posco, Fig. 3, ref. 311).  

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: CN 207857414 to Hefei Guoxuan High Tech Power Energy Co Ltd., US 2013/0068121 to Claeys and KR 101525060 to Posco.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the scraper unit is configured to scrape off foreign materials while the tip portion repeatedly contacts and separates from the rolling roll at regular rolling distance intervals, as the scraper unit reciprocates on the moving rail by the moving member, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-10 and 14-19 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/18/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714